DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forand (US 5,983,899).
As to claim 1, Forand discloses an electroplating basket (Title) comprising: 
	a basket body having two upright side walls spaced apart from each other, two upright end walls 5spaced apart from each other and interconnected with said upright side walls (#37 Fig. 2 and #70 Fig. 6 which has the same structure as basket 37), and a bottom wall connected to said upright side walls and said upright end walls, said upright side walls, said upright end walls, and said bottom wall cooperatively defining an 10accommodating space (; and 
	a hanging unit including a conductive metal rod (#s 73/75), said conductive metal rod having a connection portion that extends along said upright side walls (#75) and that is disposed 

    PNG
    media_image1.png
    496
    820
    media_image1.png
    Greyscale

As to claim 7, Forand discloses that the connection portion extends throughsaid upright end walls (See Fig. 6 extension 73 through the wall).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (TW 200840886 A).
As to claim 1, Tung discloses an electroplating basket (Title “titanium basket) comprising: 
	a basket body having two upright side walls spaced apart from each other, two upright end walls 5spaced apart from each other and interconnected with said upright side walls (Fig. 1 #1 
	a hanging unit including a conductive metal rod (Fig. 1 #2), said conductive metal rod having a connection portion that extends along said upright side walls (see annotation below) and that is disposed beneath and connected to said 15bottom wall (#2), and two hanging portions extending respectively and upwardly from two opposite ends of said connection portion along said upright end walls and bending sidewards away from said upright end walls (See annotation below).

    PNG
    media_image2.png
    774
    703
    media_image2.png
    Greyscale


As to claim 2, Tung further discloses wherein said basket body is made from titanium (pg. 2 of translation provided 1st paragraph, pg. 4 first 5 lines), and said conductive metal rod is a copper rod with an outer surface covered by a titanium coating (copper layer 21 titanium layer 22 

As to claim 4, Tung discloses wherein said hanging unit further includes two reinforcement members each of which is connected to one of said hanging portions of said conductive metal rod and one of said upright end walls of said basket body. (#s23 in sides Fig. 2/3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forand.
As to claim Forand discloses wherein connecting potion is welded to the bottom wall in Fig. 2 (col. 5 lines 6-11) but fails to discloses wherein the embodiment of Fig. 6 is welded to the bottom wall. However, Forand would have been motivated to use the teaching of similar embodiments to join each connection portion to the bottom wall via welding since it was recognized as a clear intended use of joining said two structures. See MPEP 2144.07.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forand.in view of Melish (US 1,792,998).
As to claim 5, Forand fails to explicitly discloses wherein said bottom wall of said basket body has an inner inclined surface that is inclined with respect to one of said upright side walls, said inner 15inclined surface being configured to contact and support a sloping face of an electroplating metal block.
	Melish discloses wherein said bottom wall of said basket body has an inner inclined surface that is inclined with respect to one of said upright side walls, said inner 15inclined surface being configured to contact and support a sloping face of an electroplating metal block. (Fig. 4 #21).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a inclined wall as taught in Melish in the apparatus of Fornad because it allows intimate contact of the plating material with the container as the material gets smaller (pg. 2 lines 5-25).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/            Primary Examiner, Art Unit 1795